Citation Nr: 9900960	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-31 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chronic otitis media.

2.  Entitlement to an increased rating for deviated nasal 
septum, currently evaluated 10 percent disabling.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from August 1990 to 
August 1994.  This matter comes to the Board of Veterans 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) June 1995 rating decision 
which granted service connection for otitis media, assigning 
it a noncompensable rating, and deviated nasal septum, 
assigning it a 10 percent rating.  

The Board notes that the 10 percent rating assigned for the 
veterans service-connected deviated nasal septum represents 
the maximum available schedular evaluation for that 
disability under 38 C.F.R. § 4.97, Diagnostic Code 6502.  
However, in appropriate situations, an extraschedular rating 
may be assigned through application of 38 C.F.R. 
§ 3.321(b)(1) (1998).  

In his July 1995 substantive appeal, the veteran requested a 
Travel Board hearing.  The record reveals that he failed to 
appear for his Travel Board hearing scheduled for November 
30, 1998; thus, the case will be processed as though the 
request for a hearing has been withdrawn.  38 C.F.R. 
§ 20.704(d) (1998).


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the veteran contends that disabilities associated 
with his service-connected otitis media and deviated nasal 
septum are more severely disabling than the currently 
assigned evaluations reflect, and that increased ratings for 
such disabilities are therefore warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a compensable rating for chronic otitis 
media and an evaluation in excess of 10 percent for deviated 
nasal septum.



FINDINGS OF FACT

1.  The veterans service-connected chronic otitis media is 
not productive of suppuration; his hearing acuity is at Level 
I, bilaterally.

2.  His service-connected deviated nasal septum is productive 
of severe nasal obstruction to the right, interfering with 
his ability to breathe through his nose; the right side of 
his nose is blocked at least 90 percent of the time, and the 
left side is blocked occasionally. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
chronic otitis media have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.87a, Diagnostic Codes 6100, 
6200, 6201 (1998).

2.  The criteria for a rating in excess of 10 percent for 
deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.97, 
Diagnostic Code 6502 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veterans claims of increased 
ratings for his service-connected otitis media and deviated 
nasal septum are well grounded, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), as they stem from the ratings which were 
initially assigned by the RO at the time of the June 1995 
grant of service connection for such disabilities.  Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  Once determined that a 
claim is well grounded, VA has a statutory duty to assist in 
the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veterans claims.  The Board is 
satisfied that the duty to assist has been met in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As noted above, this appeal stems from the June 1995 rating 
decision granting service connection for left ear otitis 
media and deviated nasal septum, assigning noncompensable and 
10 percent ratings thereto, respectively.  That decision was 
based on the veterans service medical records showing in-
service nose injury resulting in septal deviation and 
intermittent treatment for pain and discharge from the left 
ear.  In February 1992, he reported pain and decreased air 
movement in the right nostril; X-ray study of the nose 
revealed mild septal deviation to the right; on examination, 
allergic rhinitis and deviated septum were diagnosed.  In 
September 1993, Eustachian tube dysfunction was diagnosed.  
In December 1993, Eustachian tube dysfunction and otitis 
media were diagnosed.  No pertinent findings were noted on 
service separation examination in July 1994; audiological 
evaluation at the time of that examination revealed normal 
hearing acuity in both ears.

On VA otological examination in March 1995, the veteran 
indicated that he experienced pain and a feeling in his left 
ear of being plugged up, associated with occasional drainage 
of clear fluid from the ear; he denied a history of ear 
infections and any significant hearing problems.  On 
examination, his auricles were normal, tympanic membranes 
were mobile, and the mastoid was nontender.  Auditory 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 5, 0, 
0, and 5 decibels, respectively, in the right ear, and 5, 10, 
0, and 5 decibels, respectively, on the left; speech 
recognition ability using the Maryland CNC test was 96 
percent correct in the right ear, and 94 percent correct on 
the left.  Mild left Eustachian tube dysfunction, water in 
ears secondary to showering and overuse of cotton-tipped 
applicators, and normal hearing were diagnosed.

On VA medical examination in March 1995, the veteran 
indicated that he had rhinitis and sinusitis since 1991, that 
his left ear constantly felt plugged up, and that he noticed 
a discharge from both ears.  He indicated that he experienced 
difficulty breathing out of the right nostril and felt 
continuous pressure over the right maxillary sinus.  On 
examination, the nasal septum was deviated and tenderness was 
noted over the right maxillary sinus; the left eardrum was 
scarred and the right eardrum was reddened (possibly 
perforated); his ear canals were normal.  Chronic otitis 
media, rhinitis, deviated nasal septum, and sinusitis were 
diagnosed.

On VA examination of the nose and sinuses in March 1995, the 
veteran indicated that he experienced difficulty breathing 
out of his nose, worse on the right side with pressure in the 
right cheek, but denied any significant rhinorrhea.  On 
examination, both Eustachian tubes were open; a marked septal 
deviation to the right, with 95 percent occlusion of the 
right nostril, was noted.  Bilateral maxillary sinusitis of a 
chronic type and septal deviation were diagnosed.  

On VA medical examination in November 1997, the veteran 
indicated that his ears were plugging up and that he 
experienced nasal obstruction (the right side of the nose was 
reportedly blocked at least 90 percent of the time and the 
left side was blocked occasionally); he stated that he 
was able to hear fairly well, did not get sinus 
infections, and did not experience any particular pain or 
purulent discharge; he denied receiving medical treatment for 
his ear and nose conditions after service separation.  On 
examination, his auricles were symmetrical and showing no 
abnormalities, both ear canals and tympanic membranes were 
clear, revealing no evidence of scarring or tympanosclerosis; 
there was no evidence of middle ear disease and both eardrums 
moved well; there was no swelling, inflammation, or 
tenderness of the mastoids, and the absence of any active 
infective disease was indicated.  Auditory thresholds at 
1,000, 2,000, 3,000, and 4,000 Hertz were 5, 0, 0, and 0 
decibels, respectively, in the right ear, and 10, 10, 5, and 
10 decibels, respectively, on the left; speech recognition 
ability using the Maryland CNC test was 100 percent correct, 
bilaterally.  Examination of the nose did not reveal any 
external deviation and the sinuses were nontender; 
examination of the nasal cavity revealed a severe nasal 
obstruction to the right, due to deviation of the nasal 
septum; there was a large concavity on the left side with an 
S-shaped curve with some blockage deep in the left side, but 
there was no evidence of purulent discharge.  Mild left 
Eustachian tube dysfunction, essentially normal hearing, 
nasal septum deformity with nasal obstruction, and probable 
mild allergic rhinitis were diagnosed.  

Increased rating for chronic otitis media:

Currently, the veterans service-connected otitis media is 
rated under 38 C.F.R. § 4.87a, Diagnostic Code 6201, and a 
noncompensable rating is assigned.  Diagnostic code 6201 
provides that chronic catarrhal otitis media is to be 
evaluated based on the rate of loss of hearing.  A 10 percent 
rating may be assigned for chronic otitis media under 
diagnostic code 6200 while the disease is in the suppurative 
process.

The basis for evaluating defective hearing is the impairment 
of auditory acuity within the range of 1,000 to 4,000 Hertz, 
according to findings on audiology examinations.  For VA 
purposes, impairment of auditory acuity contemplates the 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1998).  
The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86 (1998).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings provide an accurate basis upon which to evaluate the 
veteran's entitlement to disability compensation, as provided 
by 38 C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
Audiometric test results are translated into a numeric 
designation ranging from level I to level XI to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The Schedule for Rating Disabilities 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110.  For the purpose of rating disabilities arising 
out of a service-connected hearing loss, a mechanical 
application of the rating schedule to the numeric values 
found during audiological examination is utilized.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Based on the foregoing discussion, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for the veterans service-connected chronic otitis media.  As 
indicated above, a 10 percent rating may be assigned for 
chronic otitis media under Diagnostic Code 6200 during 
continuance of the suppurative process associated with the 
disease; otherwise, chronic catarrhal otitis media is to be 
evaluated based on rate of loss of hearing.  

In this case, although the veteran experiences occasional 
drainage of clear fluid from his ears, the VA examiner 
stated, in March 1995, that this was water secondary to 
showering and overuse of cotton-tipped applicators; on VA 
examination in November 1997, there was no evidence of active 
infective disease; there was no evidence of a suppurative 
process associated with his otitis media.  Thus, a 
compensable rating of his disability under Diagnostic Code 
6200 is clearly unsupported by the evidence of record.

The evidence of record also does not support a compensable 
rating for the veterans service-connected otitis media under 
Diagnostic Code 6201.  Under VA schedular standards, the test 
results reported from the November 1997 VA audiological 
evaluation reveal that his hearing acuity is at level I, 
bilaterally.  Level I hearing in both ears warrants a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Consequently, entitlement to a rating greater than the 
currently assigned 0 percent for his otitis media based on 
rate of loss of hearing is not established under the rating 
criteria.  To be assigned a higher evaluation under VA 
schedular standards, the average pure tone thresholds and/or 
speech recognition scores would have to reflect more 
significantly impaired hearing than is evident in the most 
recent audiometric examination.  Thus, the preponderance of 
the evidence is against his claim for a compensable rating 
under the rating criteria.  

The Board stresses that the preponderance of the evidence is 
against the veterans increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.  

Increased rating for deviated nasal septum:

During the pendency of the veterans appeal, the VA Schedule 
of Ratings of the respiratory system was amended, effective 
October 7, 1996.  61 Fed. Reg. 46,720 (1996).  Currently, the 
veterans service-connected deviated nasal septum is rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6502 (1998), 
traumatic deviation of nasal septum, and a maximum schedular 
rating of 10 percent is assigned.  Diagnostic Code 6502 
(traumatic deflection of nasal septum) in effect prior to 
October 7, 1996 also provided for a maximum 10 percent rating 
for than disability.  Thus, although U.S. Court of Veterans 
Appeals (Court) has held that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application, see Marcoux v. 
Brown, 10 Vet. App. 3, 6 (1996), citing Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), the veteran is currently in 
receipt of the maximum available schedular rating for his 
service-connected disability associated with deviated nasal 
septum.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  The Board notes that a claim of an extraschedular 
rating requires consideration in the first instance by the 
Under Secretary for Benefits (formerly Chief Benefits 
Director) or Director, Compensation and Pension Service and, 
therefore, the Board does not have jurisdiction to address 
the provisions of 38 C.F.R. § 3.321(b)(1) in the first 
instance.  See Floyd v. Brown, 9 Vet.App. 88, 94-96 (1996), 

Nevertheless, as indicated above, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, 1 Vet. App. 589.  In this 
case, although the veteran made general contentions regarding 
the inadequacy of the rating assigned his service-connected 
deviated nasal septum, he has not advanced any arguments 
which would indicate that his is an exceptional case 
warranting a referral thereof to the RO for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1); the 
entire record before the Board does not reveal that he 
required frequent periods of hospitalization associated with 
his deviated nasal septum, nor has he demonstrated a marked 
loss of employment on account thereof.  The Board stresses 
that he is currently in receipt of the maximum available 
benefit under the regular rating criteria; accordingly, the 
evidence presents no question as to which of two evaluations 
should be applied, making 38 C.F.R. § 4.7 inapplicable to his 
claim.


ORDER

A compensable rating for chronic otitis media is denied.

A rating in excess of 10 percent for deviated nasal septum is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
